Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2313
                      Lower Tribunal No. F13-28045
                          ________________


                          Athanael Louis, Jr.,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marisa Tinkler Mendez, Judge.

     Athanael Louis, Jr., in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.